Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21751 Lazard World Dividend & Income Fund, Inc. (Exact name of registrant as specified in charter) 30 Rockefeller Plaza New York, New York 10112 (Address of principal executive offices)(Zip code) Nathan A. Paul, Esq. Lazard Asset Management LLC 30 Rockefeller Plaza New York, New York 10112 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 632-6000 Date of fiscal year end:12/31 Date of reporting period:6/30/09 ITEM 1.REPORTS TO STOCKHOLDERS. L
